10 N.Y.3d 739 (2008)
ALISON R. MINTON, Appellant-Respondent,
v.
THE WINGS CLUB, Respondent, and PHIL BAKES et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Submitted November 26, 2007.
Decided February 12, 2008.
Motion by Alison R. Minton, insofar as it seeks leave to appeal as against Dan McKinnon and the Wings Club, dismissed upon the ground that as to those parties the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal by Alison R. Minton otherwise denied. Motion by Alison R. Minton for a stay dismissed as academic. Motion for leave to appeal, insofar as made by Dan McKinnon, dismissed upon the ground that as to him the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal, insofar as made by Phil Bakes, denied.